UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 24, 2014 STARSTREAM ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Nevada 333-186079 68-0682786 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identifica­tion No.) 100 Sky Park Drive Monterey, California 93940 (Address of Principal Executive Offices) 203-661-8080 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. As previously reported by the Registrant, on October 8, 2013, the Registrant declared a 3.272 per share common stock dividend on shares of common stock held by the Registrant’s stockholders of record on November 4, 2013.On February 24, 2014, the Registrant and its Transfer Agent completed the issuance of all dividend shares. Accordingly the Registrant hereby reports that as of the date of this Current Report, the Registrant has 53,682,973 shares of common stock outstanding. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 6, 2014 Starstream Entertainment, Inc. By: /s/ Kim Leadford Name: Kim Leadford Title: Chief Executive Officer 3
